Rao, Chief Judge:
Presented for the court’s determination by the appeals for a reappraisement enumerated in schedule A, attached to and made part of the decision herein, is the question of the proper dutiable value of certain seamless steel casing exported from France.
The parties hereto have submitted said appeals for decision upon the following agreed facts:
*643IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the appeals enumerated in Schedule A attached hereto consists of seamless steel casing exported from France during the years 1960 and 1961, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the prices at the. time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including, the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were the appraised values less $3.70 per metric ton, net, packed.
Upon the agreed facts of record, the court finds and holds that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis of value for the seamless steel casing in issue and that said value is the appraised values, less $3.70 per metric ton, net, packed.
Judgment will be entered accordingly.